Citation Nr: 0802594	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-29 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for dorsolumbar 
paravertebral myositis, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an initial rating in excess of 40 percent 
for residuals of a prostatectomy, to include urinary 
frequency, prior to November 4, 2004.  

3.  Entitlement to a rating in excess of 60 percent for 
residuals of a prostatectomy, to include urinary frequency, 
since November 4, 2004.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from September 1961 
to February 1965, from May 1965 to April 1968, from August 
1970 to February 1976, and from November 1979 to August 1988.  

These matters come to the Board of Veterans' Appeals (Board) 
following October 2003 and December 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  In the October 2003 rating decision 
the RO granted service connection and assigned a 40 percent 
rating for prostate cancer, effective October 15, 2001.  In 
an August 2005 rating decision, the RO recharacterized the 
issue as residuals of a radical prostatectomy, to include 
urinary frequency, and increased the veteran's disability 
rating from 40 percent to 60 percent effective November 4, 
2004.  Because the RO has not assigned the maximum disability 
rating possible since the initial grant of service 
connection, the appeal for a higher rating remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

As the appeal with respect to the veteran's claim for a 
higher rating for his service-connected residuals of a 
prostatectomy emanates from the veteran's disagreement with 
the initial 40 percent rating assigned following the grant of 
service connection, the Board has characterized the claim as 
one for an initial rating in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Finally, the Board notes that in June 1968 the veteran filed 
a VA Form 23-22 (Appointment of Service Organization as 
Claimant's Representative) granting a power-of-attorney (POA) 
with the Puerto Rico Public Advocate for Veterans Affairs 
(PRPAVA).  At the time, the veteran was residing in Puerto 
Rico.  Thereafter, in October 2001, while residing in St. 
Louis, Missouri, the veteran filed a claim for service 
connection for prostrate cancer.  In February 2003, the San 
Juan RO transferred the veteran's claims file to the St. 
Louis RO.  The Board notes that the veteran's POA with the 
Puerto Rico Public Advocate for Veterans Affairs has never 
been revoked.  During the course of developing and 
adjudicating the veteran's claims on appeal, the St. Louis RO 
has recognized the PRPAVA as the veteran's representative, 
sending it copies of all relevant decisions and documents.  

A review of the claims file reflects that the RO has 
certified the veteran's appeal to the Board without 
requesting the PRPAVA submit a VA Form 646 (Statement of 
Accredited Representative in Appealed Case).  Under the 
provisions of the VA Adjudication Procedure Manual (M21-1R), 
a VA Form 646 can be executed prior to certification of an 
appeal when, in particular, a hearing was not conducted or 
when exceptional circumstances indicate that an opportunity 
should be extended to the representative to execute VA Form 
646.  See M21-1R, Part I, Chapter 5, Section F.  Here, the 
record on appeal reflects that the St. Louis RO has not 
received any correspondence or written argument during the 
appeal period from the PRPAVA on behalf of the veteran.  
Therefore, given the lack of response by the PRPAVA during 
the appeal period as well as the fact that the RO is not 
required under the M21-1R to solicit an additional statement 
from a representative on behalf of a veteran's appeal, the 
Board finds additional action for the purpose of soliciting 
additional argument from PRPAVA is not required. 

(The decision below addresses the veteran's claim for higher 
initial ratings for residuals of a prostatectomy.  
Consideration of the remaining claim on appeal is deferred 
pending completion of the development sought in the remand 
that follows the decision.)


FINDINGS OF FACT

1.  Prior to November 4, 2004, the veteran's residuals of a 
prostatectomy have been manifested by voiding 10-15 times per 
day and twice nightly, as well as frequent urinary leakage 
with the changing of absorbent pads twice a day.  

2.  Since November 4, 2004, the veteran's residuals of a 
prostatectomy have been manifested by voiding 10 times a day 
with the changing of absorbent pads 5 to 6 times per day.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent prior 
to November 4, 2004, for residuals of a prostatectomy, to 
include urinary frequency, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.115a, and 4.115b, Diagnostic Code 7528 (2007).

2.  The criteria for a rating in excess of 60 percent since 
November 4, 2004, for residuals of a prostatectomy, to 
include urinary frequency, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.115a, and 4.115b, Diagnostic Code 7528 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claims for 
higher ratings for residuals of a prostatectomy to include 
urinary frequency on appeal has been accomplished.  

With regard to VA's notice requirements, in the decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim, (2) the 
evidence, if any, to be obtained by VA, and (3) the evidence, 
if any, to be provided by the claimant; and (4) VA must make 
a request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  However, 
VCAA notice is not required with respect to every issue 
raised by a claimant.  

If, for example, a veteran files a claim for service 
connection for a disability, he is provided with VCAA notice 
as to that claim, the claim is granted, and he files an 
appeal with respect to the rating assigned and/or effective 
date of the award, VA is not required to provide a new VCAA 
notice with respect to the matter of his entitlement to a 
higher rating and/or an earlier effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (When a 
claim for service connection has been proven, the purpose of 
section 5103(a) has been satisfied and notice under its 
provisions has been satisfied.).  The Board notes that after 
an appellant has filed a notice of disagreement as to the 
initial effective date or disability rating assigned-thereby 
initiating the appellate process-different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) 
and 5103A.  Id.  

Here, the veteran's claims for higher initial ratings for 
residuals of a prostatectomy to include urinary frequency 
fall squarely within the pattern above.  Thus, no additional 
VCAA notice was required with respect to these issues on 
appeal.  Furthermore, the Board finds the more detailed 
notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 
5103A have been met.  Dingess/Hartman v. Nicholson, supra.  

Here, the veteran was provided a VCAA notice letter in May 
2003 regarding his claim for service connection for prostate 
cancer.  Thereafter, the veteran was notified in November 
2003 that his claim for service connection for prostate 
cancer had been granted.  The notice included a copy of the 
RO's October 2003 rating decision.  In that rating decision, 
the veteran was informed of the evidence the RO had 
considered and its reasons for assigning a 40 percent rating.  
In August 2005, following the veteran's notice of 
disagreement with the October 2003 rating decision, the RO 
increased the veteran's disability rating to 60 percent.  It 
also issued a statement of the case in August 2005 which 
notified the veteran of the relevant rating criteria 
associated with his claims for higher ratings as well as the 
reasons behind the RO's decision.  Consequently, the Board 
finds the more detailed notice requirements set forth in 
38 U.S.C.A. §§ 7105(d) and 5103A have been met.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims for 
higher ratings for residuals of a prostatectomy.  The veteran 
has been provided VA medical examinations to assess the 
severity of his disability and identified private and VA 
treatment records have been obtained.  In this regard, in May 
2003, the veteran reported having received treatment in 2000 
from a private physician, Ernesto Gutierrez, M.D.  Dr. 
Gutierrez has been identified as working at St. Francis 
Medical Center, and according to the veteran, initially 
diagnosed the veteran's prostate problems.  Otherwise, the 
veteran has not reported that Dr. Gutierrez has treated him 
for residuals of his prostate surgery.  The Board notes that 
a request for records from Dr. Gutierrez was made by the RO; 
however no response from Dr. Gutierrez was received.  Records 
from St. Francis Medical Center are associated with the 
claims file and appear to reflect the veteran's treatment by 
Dr. Gutierrez.  In light of the fact that the veteran has not 
identified Dr. Gutierrez as having treated him for post-
operative residuals of his prostate surgery, further 
development to obtain records from Dr. Gutierrez is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged ratings" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  See Fenderson, 12 Vet. App. at 126.

The RO has evaluated the veteran's service-connected 
residuals of a prostatectomy with urinary frequency under 
38 C.F.R. § 4.115b, Diagnostic Code 7528.  According to that 
provision, malignant neoplasms of the genitourinary system 
are rated as 100 percent disabling.  Following the cessation 
of surgical, X-ray, anti-neoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent continues 
with a mandatory VA examination at the expiration of six 
months.  If there has been no local recurrence or metastasis, 
the disability is to be rated on residuals as voiding or 
renal dysfunction, whichever is predominant.  Id.  

In this case, the veteran underwent a radical retropubic 
prostatectomy in May 2000.  In October 2001 he filed his 
claim for service connection for residual disability due to 
his prostatectomy.  Here, the veteran filed his claim more 
than six months following his prostatectomy, and the medical 
evidence does not reflect a local recurrence or metastasis of 
the veteran's cancer.  Consequently, there is no basis for 
awarding the 100 percent rating under Diagnostic Code 7528.  
Additionally, the medical evidence does not reflect that the 
veteran has any renal dysfunction as a residual of his 
prostatectomy.  

Voiding dysfunction is to be rated on the basis of urine 
leakage, frequency, or obstructed voiding.  The Board notes 
that obstructed voiding is not for consideration as the 
highest available rating for this residual disability is 30 
percent.  For continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence, a 40 
percent rating is warranted for the wearing of absorbent 
materials which must be changed 2 to 4 times per day.  A 60 
percent rating is warranted for the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than 4 times per day.  This is the highest available rating 
for urine leakage/incontinence.  38 C.F.R. § 4.115a.  Urinary 
frequency is evaluated based on the number of times voiding 
is requiring during the day or night.  Daytime voiding at an 
interval of less than one hour or awakening to void five or 
more times per night warrants a 40 percent evaluation.  This 
is the highest available rating for urinary frequency.  Id.  

Here, the relevant medical evidence prior to November 4, 
2004, does not reflect that a rating in excess of 40 percent 
is warranted.  The Board notes that private treatment records 
reflect that between August 2001 and July 2003 the veteran's 
urinary incontinence was doing much better.  In particular, 
the veteran was reported to have almost perfect urinary 
control.  In May 2003, the veteran reported that he was using 
thin sanitary pads daily to protect his clothing from urinary 
leakage.  A report of August 2003 VA examination reflects the 
veteran's history of frequent urinary leakage and urinary 
frequency from 10-15 times per day and two times per night.  
The Board finds persuasive the veteran's reported history 
that he needed to change twice daily the light sanitary pads 
he wore for protection against urinary leakage.  
Consequently, prior to November 4, 2004, the medical evidence 
does not demonstrate the veteran's use of an appliance or his 
wearing of absorbent materials which must be changed more 
than 4 times per day.  Hence, a rating in excess of 40 
percent, to 60 percent, the highest available rating for 
voiding dysfunction, is not warranted.  With respect to a 
rating in excess of 60 percent since November 4, 2004, the 
Board notes, as is noted above, that a 60 percent rating is 
the highest available rating allowable for voiding 
dysfunction; hence a higher rating is not available under 
38 C.F.R. § 4.115a.  Furthermore, the Board has considered 
whether a higher evaluation may be available under a related 
diagnostic code; however it finds no other provision 
applicable.  

Furthermore, the Board simply does not find evidence of 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or frequent periods 
of hospitalization, or evidence that the veteran's disability 
associated with residuals of a prostatectomy renders 
impractical the application of the regular schedular 
standards.  Hence, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2007) are not 
met and referral for extra-schedular consideration is not 
found warranted.  

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for a rating in excess of 40 percent prior to November 4, 
2004, and a rating in excess of 60 percent since November 4, 
2004, for residuals of a prostatectomy.  Thus, the claims 
must be denied.  As the preponderance of the evidence is 
against the veteran's claims, the benefit-of-the-doubt 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

A rating in excess of 40 percent prior to November 4, 2004, 
for residuals of a prostatectomy is denied.  

A rating in excess of 60 percent since November 4, 2004, for 
residuals of a prostatectomy is denied.  


REMAND

In a May 1989 rating decision, the VARO in San Juan, Puerto 
Rico granted service connection and assigned a 10 percent 
rating for dorsolumbar paravertebral myositis.  In October 
2001, the veteran submitted a statement in which he sought to 
upgrade his then-assigned rating.  This was clarified in May 
2003 as an indication that the veteran wished to file a claim 
for an increased rating for his service-connected dorsolumbar 
paravertebral myositis.  

At the time of the veteran's claim for increase, disabilities 
of the spine were evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-5295 (2002).  Thereafter, effective 
September 23, 2002, VA revised the criteria for evaluating 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  See 67 Fed. Reg. 54345-54349 (August 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003)).  Subsequently, effective September 26, 2003, 
the rating schedule for evaluation of that portion of the 
musculoskeletal system that addressed disabilities of the 
spine was revised.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (2007)).  

In this case, the veteran's claim for increase was filed 
prior to the regulatory amendments for evaluating 
disabilities of the spine.  Therefore, VA must consider the 
veteran's claim under the former and revised rating criteria, 
with consideration of revised criteria no sooner than the 
effective date of the new provisions.  See Wanner v, 
Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other 
grounds, 370 F. 3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. App. 
111, 116-119 (1997).  See also VAOPGCPREC 3-00 and 7-03.  A 
review of the claims file reflects that the RO has not 
considered the veteran's claim for a rating greater than 10 
percent for dorsolumbar paravertebral myositis under the 
former rating criteria for disabilities of the spine.  
Therefore, due process considerations require that the 
veteran's claim be remanded to allow for consideration in the 
first instance of the former criteria in effect prior to 
September 26, 2003, and to provide the veteran notice of such 
criteria.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of the specific 
action requested on remand does not relieve VA of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the action requested above, VA should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the 
remaining claim on appeal.  

In light of the foregoing, this matter is REMANDED for the 
following action:

1.  Following any additional development 
deemed warranted, the veteran's claim for 
a rating greater than 10 percent for 
dorsolumbar paravertebral myositis should 
be readjudicated in light of all 
pertinent evidence and legal authority 
(to include both the former and revised 
applicable criteria for rating 
disabilities of the spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285-5295 
(2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2007)).

2.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case (to include 
citation to old and new rating criteria), 
and afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


